Exhibit 10.4

STEREOTAXIS

MANAGEMENT BONUS PLAN

The Stereotaxis Management Bonus Plan is designed to bring annual focus to the
financial and operating metrics, and strategic initiatives that contribute to
sustainable growth in shareholder value. The bonus plan performance measures for
any particular year represent key drivers of our business such as orders,
revenue, gross margins, utilization, operating expenses, operating
profitability, and specific strategic initiatives such as technology or business
development projects.

Establishment of Metrics

Each year the Compensation Committee of the Board of Directors will determine
the objectives and corresponding weighting for the bonus plan based on the
priorities of the business for the upcoming performance year. Three levels of
performance are established for each objective. The annual business plan, which
includes growth rates or other success metrics for each objective, establishes
the target level of performance (100% of the business plan) for financial and
operating metrics; threshold performance is defined as 90% of the business plan
for each objective; and the overachievement level of performance is 120% of the
business plan for each objective.

 

FINANCIAL/OPERATING METRICS

PERFORMANCE LEVEL

  

PERFORMANCE DEFINITION

Threshold    90% Business Plan Target    100 % of Business Plan Overachievement
   120 % of Business Plan

Specific objectives are established for any strategic initiatives that are
included in the plan for the upcoming performance year. Similar to our financial
and operating metrics, threshold, target, and overachievement levels of
performance are established for each objective. Each objective is also assigned
a weighting to designate the level of priority for that particular performance
year.

Target Incentive Award Levels

Participants in the Stereotaxis Management Bonus Plan will be assigned to one of
six target incentive award levels ranging from 15% to 60% of base salary based
on their ability to impact results.

An incentive payout level is associated with each level of performance against
each objective. Unless otherwise established by the Committee for a particular
performance year, performance at threshold results in payout of 50% of target
award; performance at target will result in a payout of 100% of target award;
and performance at the overachievement level of performance results in a payout
at the corresponding overachievement level of the participant identified below.
A straight-line calculation is made to determine the payout level for
performance against objectives between threshold and target performance and
between target and overachievement performance. Performance at the
overachievement level is subject to maximum payouts identified below, unless
otherwise determined by the Committee for a particular metric or performance
year.



--------------------------------------------------------------------------------

PERFORMANCE

  

% TARGET AWARD

Threshold

   50%

Target

   100%

Overachievement

  

200 % Maximum (Levels V - VI)

150% Maximum (Levels I - IV)

Determination of Award Pool

The payout result of each objective will be independently calculated
incorporating the actual performance against the objective, the weighting of
each objective, and the overachievement factor, if performance against the
objective is above plan. The total of each calculation determines the Company’s
overall level of performance against its objectives. This total percent,
multiplied by the total sum of the target awards for each participant,
determines the total award pool. The Compensation Committee approves the award
pool and all awards to Section 16 Officers.

Distribution of Award Pool

The distribution of the award pool will be allocated by the President & CEO to
each function based on its level of contribution toward the achievement of
annual objectives. In turn, each functional leader will determine each
participant’s award, as follows:

 

  •   25% will automatically be awarded to each individual as a participant in
the plan.

 

  •   The remaining 75% will be adjusted by the functional leader based on
performance of each participant against his or her personal goals.

Effective as of February 24, 2015